                                           Case 3:19-cv-05644-SI Document 97 Filed 07/13/20 Page 1 of 14




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     NEODRON, LTD.,                                      Case No. 19-cv-05644-SI
                                   8                    Plaintiff,
                                                                                             ORDER RE CLAIM CONTRUCTION
                                   9             v.                                          AND MOTIONS TO STRIKE
                                  10     LENOVO GROUP, LTD., et al.,                         Re: Dkt. Nos. 72, 80, 81, 82
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On July 1, 2020, the Court heard argument on the parties’ proposed claim constructions.

                                  14   Having considered the arguments of the parties and the papers submitted, the Court construes the

                                  15   disputed terms as follows. Additionally, pursuant to Civil Local Rule 7-1(b) the Court hereby

                                  16   vacates the July 24, 2020, hearing on defendants’ motion to strike; the motion is GRANTED.

                                  17

                                  18                                 ISSUE ONE: CLAIM CONSTRUCTION

                                  19                                            BACKGROUND

                                  20          On September 06, 2019, plaintiff Neodron LTD. (“Neodron”) filed this action pertaining to

                                  21   seven asserted patents: United States Patent Nos. 8,451,237 (“the ’237 patent”); 8,102,286 (“the

                                  22   ’286 patent”); 7,821,502 (“the ’502 patent”); 8,502,547 (“the ’547 patent”); 8,946,574 (“the ’574

                                  23   patent”); 9,086,770 (“the ’770 patent”); and 10,088,960 (“the ’960 patent”). Dkt. No. 1 ¶ 1

                                  24   (Complaint). Neodron is the sole owner of the asserted patents. Id. at ¶ 6. The patents generally

                                  25   relate to touchscreen technology. Id. at ¶ 1.

                                  26          According to the complaint, defendants Lenovo Group Ltd., Lenovo Inc., and Motorola

                                  27   Mobility LLC (“defendants”) “make, use, offer for sale, sell, and/or import certain products . . . that

                                  28   directly infringe” Neodron’s patent rights. Dkt. No. 1 at ¶¶ 7-9 (Complaint). Specifically, Neodron
                                           Case 3:19-cv-05644-SI Document 97 Filed 07/13/20 Page 2 of 14




                                   1   alleges defendants’ products, such as the Lenovo Yoga 730 and Motorola Moto G6, infringe the

                                   2   ’286 Patent and the ’547 Patent. Id. at ¶¶ 17 (Count 1 ’286 patent), 33 (Count 3 ’547 patent).

                                   3   Additionally, Neodron alleges defendants’ products, such as the Lenovo Thinkpad X1 Yoga,

                                   4   infringe the ’237 Patent, the ’574 Patent, the ‘770 Patent, and the ’960 Patent. Id. at ¶¶ 15 (Count 2

                                   5   ’237 patent), 41 (Count 4 ’574 patent), 49 (Count 5 ‘770 patent), 57 (Count 6 ’960 patent)1.

                                   6   Defendants deny infringement and claim the patents are invalid. Dkt. Nos. 16 (Lenovo’s Answer),

                                   7   17 (Motorola’s Answer).

                                   8

                                   9                                         LEGAL STANDARD

                                  10          Claim construction is a matter of law. Markman v. Westview Instr., Inc., 517 U.S. 370, 372

                                  11   (1996). Terms contained in claims are “generally given their ordinary and customary meaning.”

                                  12   Phillips v. AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005). “[T]he ordinary and customary
Northern District of California
 United States District Court




                                  13   meaning of a claim term is the meaning that the term would have to a person of ordinary skill in the

                                  14   art in question at the time of the invention[.]” Id. at 1313. In determining a claim’s proper

                                  15   construction, a court begins with intrinsic evidence, consisting of the claim language, the patent

                                  16   specification, and, if in evidence, the prosecution history. Id. at 1314; see also Vitronics Corp. v.

                                  17   Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996). “The appropriate starting point . . . is

                                  18   always with the language of the asserted claim itself.” Comark Communications, Inc. v. Harris

                                  19   Corp., 156 F.3d 1182, 1186 (Fed. Cir. 1998); see also Abtox, Inc. v. Exitron Corp., 122 F.3d 1019,

                                  20   1023 (Fed. Cir. 1997).

                                  21          Accordingly, although claims speak to those skilled in the art, claim terms are construed in

                                  22   light of their ordinary and accustomed meaning, unless examination of the specification, prosecution

                                  23   history, and other claims indicates the inventor intended otherwise. See Electro Medical Systems,

                                  24   S.A. v. Cooper Life Sciences, Inc., 34 F.3d 1048, 1054 (Fed. Cir. 1994). The written description can

                                  25   provide guidance as to the claims’ meaning, thereby dictating how to construe claims, even if the

                                  26
                                  27          1
                                                The Court notes that the complaint and the parties’ claim construction briefing all address
                                  28   the patents in different order. For ease of reference, the Court addresses the patents with disputed
                                       terms first, in numerical order, then addresses the patents argued to be indefinite.
                                                                                          2
                                           Case 3:19-cv-05644-SI Document 97 Filed 07/13/20 Page 3 of 14




                                   1   guidance is not provided in explicit definitional format. SciMed Life Systems, Inc. v. Advanced

                                   2   Cardiovascular Systems, Inc., 242 F.3d 1337, 1344 (Fed. Cir. 2001).             In other words, the

                                   3   specification may define claim terms “by implication” such that the meaning may be “found in or

                                   4   ascertained by a reading of the patent documents.” Vitronics, 90 F.3d at 1582, 1584 n.6.

                                   5          In addition, the claims must be read in view of the specification. Markman v. Westview

                                   6   Instruments, Inc., 52 F.3d 967, 979 (Fed. Cir. 1995), aff’d, 517 U.S. 370 (1996). This “does not

                                   7   mean that everything expressed in the specification must be read into all the claims.” Raytheon Co.

                                   8   v. Roper Corp., 724 F.2d 951, 957 (Fed. Cir. 1983). For instance, limitations from a preferred

                                   9   embodiment described in the specification generally should not be read into the claim language. See

                                  10   Comark, 156 F.3d at 1187. However, it is a fundamental rule that “claims must be construed so as

                                  11   to be consistent with the specification[.]” Phillips, 415 F.3d at 1316 (citations omitted). Therefore,

                                  12   if the specification reveals an intentional disclaimer or disavowal of claim scope, the claims must
Northern District of California
 United States District Court




                                  13   be read consistently with that limitation. Id.

                                  14          Finally, the Court may consider the prosecution history of the patent, if in evidence.

                                  15   Markman, 52 F.3d at 980. The prosecution history limits the interpretation of claim terms to exclude

                                  16   any interpretation that was disclaimed during prosecution. See Southwall Technologies, Inc. v.

                                  17   Cardinal IG Co., 54 F.3d 1570, 1576 (Fed. Cir. 1995). In most situations, analysis of this intrinsic

                                  18   evidence alone will resolve claim construction disputes. See Vitronics, 90 F.3d at 1583. Courts

                                  19   should not rely on extrinsic evidence in claim construction to contradict the meaning of claims

                                  20   discernable from examination of the claims, the written description, and the prosecution history.

                                  21   See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1308 (Fed. Cir. 1999) (citing

                                  22   Vitronics, 90 F.3d at 1583). However, it is entirely appropriate “for a court to consult trustworthy

                                  23   extrinsic evidence to ensure that the claim construction it is tending to from the patent file is not

                                  24   inconsistent with clearly expressed, plainly apposite, and widely held understandings in the pertinent

                                  25   technical field.” Id. at 1309. Extrinsic evidence “consists of all evidence external to the patent and

                                  26   prosecution history, including expert and inventor testimony, dictionaries, and learned treatises.”

                                  27   Phillips, 415 F.3d at 1317 (citation omitted). All extrinsic evidence should be evaluated in light of

                                  28   the intrinsic evidence. Id. at 1319.
                                                                                         3
                                            Case 3:19-cv-05644-SI Document 97 Filed 07/13/20 Page 4 of 14




                                   1                                                DISCUSSION

                                   2          Pursuant to Patent Local Rule 4-3(a), parties are required to identify up to ten terms whose

                                   3   construction will be most significant to the resolution of the case. The parties have identified four

                                   4   terms for construction in their joint claim construction statement. Dkt. No. 96 at 4 (Joint Claim

                                   5   Construction). The Court addresses each of the disputed terms in turn.

                                   6

                                   7   I.     ’286 Patent - “sensor value”

                                   8          The ‘286 patent, entitled “Capacitive Keyboard with Non-Locking Reduced Keying

                                   9   Ambiguity,” discloses a method and apparatus for preventing accidental false inputs from keys

                                  10   adjacent to a selected key in a capacitive keyboard. Dkt. No. 72-2, Exhibit A (’286 patent); Dkt.

                                  11   No. 73 at 132 (Pltf’s Opening Brief). These arrays of capacitive proximity sensors are often used in

                                  12   keyboards, keypads, and other touch-input apparatus. Dkt. No. 72-2, Exhibit A (’286 patent); Dkt.
Northern District of California
 United States District Court




                                  13   No. 73 at 13 (Pltf’s Opening Brief). The term “sensor value” appears in independent claims 1, 9,

                                  14   10, and 21 of the ‘286 patent. Dkt. No. 72-2, Exhibit A (’286 patent). Claim 1, which is

                                  15   representative of the other claims, reads:

                                  16          1. A key panel comprising:
                                  17                  a plurality of keys; and
                                  18                  control logic operatively coupled to the plurality of keys, the control
                                                      logic being configured to detect a sensor value of an inactive key
                                  19                  surpassing a sensor value of an active key by a select amount and
                                                      assigning the inactive key as the active key, wherein the key
                                  20                  assignment is biased in favor of the currently active key by increasing
                                                      sensor values of the currently active key.
                                  21

                                  22   Dkt. No. 72-2, Exhibit A at 8:55-65 (emphasis added) (’286 patent).
                                  23

                                  24    Plaintiff Neodron                         Defendants
                                        Plain and ordinary meaning of “measurable Plain and ordinary meaning of “value
                                  25    sensor signal value”                      indicating the strength of the sensor signal”
                                  26    Dkt. No. 96 at 4 (Joint Claim Construction).     Dkt. No. 96 at 4 (Joint Claim Construction).
                                  27
                                              2
                                  28            For ease of reference, all citations to page numbers refer to the ECF branded number in
                                       the upper right corner of documents.
                                                                                          4
                                           Case 3:19-cv-05644-SI Document 97 Filed 07/13/20 Page 5 of 14




                                   1          The Court construes “sensor value” as “measurable sensor signal value” for three

                                   2   reasons.

                                   3          First, “[t]he patentee is free to choose a broad term and expect to obtain the full scope of its

                                   4   plain and ordinary meaning unless the patentee explicitly redefines the term or disavows its full

                                   5   scope.” Thorner v. Sony Computer Entm't Am. LLC, 669 F.3d 1362, 1367 (Fed. Cir. 2012).

                                   6   Defendants argue language limiting the term is necessary because the specification consistently uses

                                   7   the term “signal strength” to characterize the invention. Dkt. No. 75 at 6 (citing GPNE Corp. v.

                                   8   Apple Inc., 830 F.3d 1365, 1370-71 (Fed. Cir. 2016)) (Defs’ Responsive Brief). Unlike GPNE

                                   9   Corp., the ’286 patent does not indicate the patentee had the explicit desire to redefine the term or

                                  10   disavow its full scope. GPNE Corp. v. Apple Inc., 830 F.3d 1365, 1370 (Fed. Cir. 2016) (the clear

                                  11   desire from the patentee occurred because the disputed term appeared in the specification over 200

                                  12   times). Additionally, unlike GPNE Corp., neither Neodron nor defendants have presented any
Northern District of California
 United States District Court




                                  13   evidence of the prosecution history indicating the patentee’s explicit desire to redefine the term or

                                  14   disavow the term’s full scope.

                                  15          Second, the specification’s embodiments should not necessarily limit the claims. Phillips v.

                                  16   AWH Corp., 415 F.3d 1303, 1323 (Fed. Cir. 2005). Courts repeatedly warn against confining the

                                  17   claims to the specification’s embodiments because “persons of ordinary skill in the art rarely would

                                  18   confine their definitions of terms to the exact representations depicted in the embodiments.” Phillips

                                  19   v. AWH Corp., 415 F.3d 1303, 1323 (Fed. Cir. 2005). In this case, the specification indicates a

                                  20   preferred embodiment, but this preference should not limit the claim language. KCJ Corp. v. Kinetic

                                  21   Concepts, Inc., 223 F.3d 1351, 1356 (Fed. Cir. 2000) (quoting Electro Med. Sys., S.A. v. Cooper

                                  22   Life Scis., Inc., 34 F.3d 1048, 1054 (Fed. Cir. 1994)).

                                  23          Third, defendants argue the ’286 patent’s context justifies the claim limitation. Dkt. No. 75

                                  24   at 7 (citing McRO, Inc. v. Bandai Namco Games Am. Inc., 959 F.3d 1091, 1097 (Fed. Cir. 2020))

                                  25   (Defs’ Responsive Brief). The Court disagrees. In McRO, Inc., no dispute existed with the

                                  26   mathematical definition of a vector. A vector is “represented by a three-term sequence (ax, ay, az),

                                  27   each term for one of the three spatial dimensions.” McRO, Inc. v. Bandai Namco Games Am. Inc.,

                                  28   959 F.3d 1091, 1097 (Fed. Cir. 2020). Here, the sensor value can represent “unclaimed processing
                                                                                         5
                                           Case 3:19-cv-05644-SI Document 97 Filed 07/13/20 Page 6 of 14




                                   1   steps . . . including any processing, amplification, thresholding, smoothing, noise reduction, whether

                                   2   it is that’s done in the process of comparing the values to determine which key is pressed.” Dkt. No.

                                   3   73 at 29 (internal quotations omitted) (quoting Dkt. No. 74-13 at 6, Exhibit 13 (ALJ Markman

                                   4   hearing)) (Pltf’s Opening Brief). Limiting the term would not afford the patentee its full scope.

                                   5

                                   6   II.     ’502 Patent – (A) “sensing area” and (B) “wherein row sensing electrodes of sensing
                                       cells at opposing ends of at least one of the rows are electrically coupled to one another by
                                   7   respective row wrap-around connections made outside of the sensing area”
                                   8          The ’502 patent, entitled “Two-Dimensional Position Sensor,” discloses a capacitive

                                   9   position sensor for determining the position of an object within a two-dimensional sensing area.

                                  10   Dkt. No. 72-13, Exhibit L (’502 patent); Dkt. No. 73 at 7 (Pltf’s Opening Brief). This capacitive

                                  11   position sensor can be used in objects such as a touchpad or a touchscreen. Dkt. No. 72-13, Exhibit

                                  12   L (’502 patent); Dkt. No. 73 at 7 (Pltf’s Opening Brief). Claim 1 reads:
Northern District of California
 United States District Court




                                  13          1. A position sensor comprising:
                                  14          a substrate having a surface with an arrangement of electrodes mounted thereon,
                                  15          wherein the electrodes define an array of sensing cells arranged in columns and rows
                                              to form a capacitive sensing area of the sensor, each sensing cell including a column
                                  16          sensing electrode and a row sensing electrode, the column sensing electrodes of
                                              sensing cells in the same column being electrically coupled together and the row
                                  17          sensing electrodes of sensing cells in the same row being electrically coupled
                                              together, and
                                  18
                                              wherein row sensing electrodes of sensing cells at opposing ends of at least one
                                  19          of the rows are electrically coupled to one another by respective row wrap-
                                              around connections made outside of the sensing area.
                                  20
                                       Dkt. No. 72-13, Exhibit L at 12:11-27 (emphasis added) (’502 patent).
                                  21

                                  22          A.      “sensing area”
                                  23

                                  24    Plaintiff Neodron                                 Defendants
                                  25    Plain and ordinary meaning of “an area defined Plain and ordinary meaning of “an area defined
                                        by the sensing cells”                          by the sensing electrodes”
                                  26
                                        Dkt. No. 96 at 4 (Joint Claim Construction).      Dkt. No. 96 at 4 (Joint Claim Construction).
                                  27
                                              The Court construes “sensing area” as “an area defined by the sensing cells.”.
                                  28
                                                                                         6
                                           Case 3:19-cv-05644-SI Document 97 Filed 07/13/20 Page 7 of 14




                                   1          Construing the term “sensing area” as “an area defined by the sensing electrodes” renders

                                   2   the use of sensing cells superfluous and this interpretation is disfavored. SimpleAir, Inc. v. Sony

                                   3   Ericsson Mobile Commc'ns AB, 820 F.3d 419, 429 (Fed. Cir. 2016) (citing Power Mosfet Techs.,

                                   4   L.L.C. v. Siemens AG, 378 F.3d 1396, 1410 (Fed. Cir. 2004)). Specifically, the contextual claim

                                   5   language indicates the sensing area depends on the sensing cells. Dkt. No. 72-13, Exhibit L at 2:45-

                                   6   55. The sensing cells are formed by row and column electrodes. Id. In order for sensing cells to

                                   7   be meaningfully different from the sensing area they cannot be identically defined.

                                   8

                                   9          B.      “wherein row sensing electrodes of sensing cells at opposing ends of at least one
                                                      of the rows are electrically coupled to one another by respective row wrap-
                                  10                  around connections made outside of the sensing area”
                                  11

                                  12    Plaintiff Neodron                                 Defendants
Northern District of California
 United States District Court




                                  13    Plain and ordinary meaning of:                    Plain and ordinary meaning of:
                                  14
                                        “wherein row sensing electrodes of sensing        “wherein row sensing electrodes of sensing
                                  15    cells at opposing ends of at least one of the     cells at opposing ends of at least one of the
                                        rows are electrically coupled to one another by   rows are electrically coupled to one another by
                                  16    connections that wrap around the respective       connections that wrap around other electrodes
                                        row and are made outside the sensing area”        in the row and are made outside the sensing
                                  17                                                      area”
                                  18
                                        Dkt. No. 96 at 4 (Joint Claim Construction).      Dkt. No. 96 at 4 (Joint Claim Construction).
                                  19

                                  20
                                              The Court construes the term in accordance with the plain and ordinary meaning of
                                  21
                                       “wherein row sensing electrodes of sensing cells at opposing ends of at least one of the rows are
                                  22
                                       electrically coupled to one another by connections that wrap around the respective row and are
                                  23
                                       made outside the sensing area.” This construction naturally aligns with the patent’s description.
                                  24
                                              “The construction that stays true to the claim language and most naturally aligns with the
                                  25
                                       patent’s description of the invention will be, in the end, the correct construction.” SimpleAir, Inc.
                                  26
                                       v. Sony Ericsson Mobile Commc'ns AB, 820 F.3d 419, 429–30 (Fed. Cir. 2016). In this case, the
                                  27
                                       term’s use of the word “wrap-around” informs a POSITA that the connection must run from one
                                  28
                                                                                          7
                                              Case 3:19-cv-05644-SI Document 97 Filed 07/13/20 Page 8 of 14




                                   1   vertical side of the sensing area to another vertical side of the sensing area. The language indicates

                                   2   the “wrap-around” connection cannot run from the vertical side of the sensing area to a horizontal

                                   3   side of the sensing area because the connection would not curve around the respective row. The

                                   4   “wrap-around” connection would not circumscribe most of the respective row’s sides. For example,

                                   5   a connection running between the sensing area’s vertical side to the horizontal side would only curve

                                   6   around a part of the respective row and would not “wrap-around” the respective row.

                                   7

                                   8   III.     ’770 Patent - “generally straight line”

                                   9            The ‘770 patent entitled, “Touch Sensor with High-Density Macro-Feature Design,”

                                  10   discloses designs for a touch sensor which may detect the presence and location of a touch or the

                                  11   proximity of an object (such as a user's finger or a stylus) within a touch-sensitive area of the touch

                                  12   sensor overlaid on a display screen. Dkt. No. 72-12, Exhibit K (’770 patent); Dkt. No. 73 at 11
Northern District of California
 United States District Court




                                  13   (Pltf’s Opening Brief). The term “generally straight line” appears in independent claim 1 and 7 of

                                  14   the ’770 patent. Claim 7, which is representative of the other claims, reads:

                                  15            7. A touch position-sensing panel comprising:

                                  16            a sensing area comprising:
                                  17                   a substrate; . . .
                                  18                   the second layer having a second plurality of gaps formed in the mesh,
                                                       at least one of the plurality of second electrodes separated from an
                                  19                   adjacent electrode of the plurality of second electrodes by a gap of the
                                                       second plurality of gaps, the gap of the second plurality of gaps
                                  20                   separating the at least one electrode of the plurality of second
                                                       electrodes and the adjacent electrode of the plurality of second
                                  21                   electrodes from one side of the sensing area to an opposing side of the
                                                       sensing area;
                                  22
                                                       wherein the plurality of first electrodes and the plurality of second
                                  23                   electrodes overlap to create a plurality of nodes;
                                  24                   wherein each of the first plurality of gaps and each of the second
                                                       plurality of gaps runs in a generally straight line from one side of
                                  25                   the sensing area to an opposing side of the sensing area and has a
                                                       width greater than or equal to 5 micrometers and less than 20
                                  26                   micrometers, . . . .
                                  27   Dkt. No. 72-12, Exhibit K at 14:10-67 (emphasis added) (’770 patent).
                                  28
                                                                                          8
                                           Case 3:19-cv-05644-SI Document 97 Filed 07/13/20 Page 9 of 14




                                   1    Plaintiff Neodron                                 Defendants
                                   2    Plain and ordinary meaning;                       Indefinite
                                   3    No construction necessary
                                   4    Dkt. No. 96 at 4 (Joint Claim Construction).      Dkt. No. 96 at 4 (Joint Claim Construction).
                                   5

                                   6          The parties dispute whether the term “generally straight line” is indefinite for failing to
                                   7   comply with 35 U.S.C. § 112. Dkt. No. 96 (Joint Claim Construction). The Court finds the term
                                   8   is not indefinite. Defendants have not overcome the patent’s statutory validity presumption with
                                   9   clear and convincing evidence.
                                  10          Patents are statutorily presumed valid and “any facts supporting a holding of invalidity must
                                  11   be proved by clear and convincing evidence.” Budde v. Harley-Davidson, Inc., 250 F.3d 1369, 1376
                                  12   (Fed. Cir. 2001). Here, defendants have not overcome the patent’s statutory validity presumption.
Northern District of California
 United States District Court




                                  13   Defendants state “generally straight line” renders the patent indefinite “because there is no common
                                  14   understanding among those of ordinary skill in the art about what a ‘generally straight line’ is
                                  15   relative to the distinguished art, and the patent does not define one.”    Dkt. No. 72 at 19 (Defs’
                                  16   Opening Brief). Defendants argue “generally straight line” is a term of degree, and claims reciting
                                  17   terms of degree are indefinite if they fail to provide objective boundaries for POSITAs when read
                                  18   in light of the specification. Dkt. No. 72 at 19-20 (citing Liberty Ammunition, Inc. v. United States,
                                  19   835 F.3d 1388, 1395-96 (Fed. Cir. 2016)) (Defs’ Opening Brief). Specifically, defendants state the
                                  20   specification does not provide “any objective indication for determining whether any specific shape,
                                  21   threshold, or other characteristics is required for an electrode gap to run in a ‘generally straight
                                  22   line.’” Dkt. No. 72 at 21-22 (Defs’ Opening Brief). Furthermore, defendants claim “[a] POSITA
                                  23   would understand that even small variations matter when the gaps are only micrometers across.
                                  24   [citation]. At this size, small differences have large impacts on the nature of the electrodes, which
                                  25   impacts performance. [citation].” Dkt. No. 72 at 21-22 (citing Dkt. No. 72-3, Exhibit B at ¶¶ 36-37
                                  26   (Silzars Dec.)) (Defs’ Opening Brief).
                                  27          But, courts “have rejected the proposition that claims involving terms of degree are
                                  28   inherently indefinite.” Sonix Tech. Co. v. Publications Int'l, Ltd., 844 F.3d 1370, 1377 (Fed. Cir.
                                                                                         9
                                          Case 3:19-cv-05644-SI Document 97 Filed 07/13/20 Page 10 of 14




                                   1   2017) (citing Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1370 (Fed. Cir. 2014)). “[A]

                                   2   patentee need not define his invention with mathematical precision in order to comply with the

                                   3   definiteness requirement.” Sonix Tech. Co. v. Publications Int'l, Ltd., 844 F.3d 1370, 1377 (Fed.

                                   4   Cir. 2017) (citing Invitrogen Corp. v. Biocrest Mfg., L.P., 424 F.3d 1374, 1384 (Fed. Cir. 2005)).

                                   5   As Neodron states, the term “generally straight line” does not need to be mathematically precise as

                                   6   it “encompasses some imprecision from a perfectly or exactly straight line, which is appropriate and

                                   7   acceptable to a POSITA.” Dkt. No. 73 at 27 (citing Dkt. No. 74-1, Exhibit 1 ¶¶ 74-75 (Richard A.

                                   8   Flasck Dec.)) (Pltf’s Opening Brief).

                                   9          Defendants rely on Intel Corp. v. Tela Innovations, Inc. when making their term of degrees

                                  10   argument. Dkt. No. 72 at 20 (citing No. 3:18-CV-02848-WHO, 2019 WL 5697922 (N.D. Cal. Nov.

                                  11   4, 2019)) (Defs’ Opening Brief). Defendants argue Intel is instructive because “Intel observed that,

                                  12   although the intrinsic evidence reveals where line end spacing is located and why minimum size is
Northern District of California
 United States District Court




                                  13   desirable, it provided no objective way to determine what minimum size means.” Dkt. No. 72 at 20

                                  14   (emphasis in original) (citing Intel Corp. v. Tela Innovations, Inc., No. 3:18-CV-02848-WHO, 2019

                                  15   WL 5697922, at *12 (N.D. Cal. Nov. 4, 2019)). Neodron distinguishes Intel, arguing that the Intel

                                  16   dispute related to extreme precision and required a microscopic integrated circuit to be “physically

                                  17   and electrically separated by a line end spacing of minimum size.” Dkt. No. 76 at 19 (emphasis in

                                  18   original) (citing Intel Corp. v. Tela Innovations, Inc., No. 3:18-CV-02848-WHO, 2019 WL

                                  19   5697922, at *11 (N.D. Cal. Nov. 4, 2019)) (Pltf’s Responsive Brief). Here, the ’770 patent relates

                                  20   to gaps ranging from 5 to 20 micrometers while Intel concerned nanoscale technology. Dkt. No.

                                  21   72-12, Exhibit K at 14:20-25 (‘770 patent claim 1); No. 3:18-CV-02848-WHO, 2019 WL 2476620,

                                  22   at *12 (N.D. Cal. June 13, 2019). The difference between micrometers and nanometers is key, as

                                  23   Neodron’s expert states: “[a] POSITA would by no means understand that a mesh pattern formed

                                  24   of 5 to 20 micron gaps would necessarily have those gaps running in mathematically perfect straight

                                  25   lines (or in any other mathematically precise shape).” Dkt. No. 74-1, Exhibit 1 ¶ 77 (Flasck Dec.)).

                                  26   Moreover, “a POSITA [would not] find any inconsistency between the [‘770]3 patent claims’

                                  27

                                  28
                                              3
                                               There was likely a typographical error where “502” was used, but the ‘502 patent does
                                       not mention these types of gaps.
                                                                                      10
                                          Case 3:19-cv-05644-SI Document 97 Filed 07/13/20 Page 11 of 14




                                   1   requirement of small 5 to 20 micron gaps . . . and the requirement that those gaps run only in a

                                   2   generally straight line . . . .” Dkt. No. 74-1, Exhibit 1 ¶ 77 (Flasck Dec.)).

                                   3          Further, the Anchor Wall4 court found the word “generally” acts as a descriptive term

                                   4   “commonly used in patent claims to avoid a strict numerical boundary.” Anchor Wall Sys., Inc. v.

                                   5   Rockwood Retaining Walls, Inc., 340 F.3d 1298, 1310–11 (Fed. Cir. 2003) (internal quotations

                                   6   omitted) (citing Ecolab, Inc. v. Envirochem, Inc., 264 F.3d 1358, 1367 (Fed. Cir. 2001)). Also, the

                                   7   patent’s specification expressly explains approaches using language like “generally quadrilateral,”

                                   8   “generally rectangular,” and “generally parallel.” Dkt. No. 72-12, Exhibit K at 6:50-55, 9:5-10 (’770

                                   9   patent). As Neodron’s expert indicates, the ’770 patent’s figure 4, which discloses electrodes that

                                  10   are “generally quadrilateral,” would inform a POSITA what constitutes a design where gaps run in

                                  11   a “generally straight line.” Dkt. No. 74-1, Exhibit 1 ¶ 75 (Flasck Dec.)). Thus, the specification’s

                                  12   use of “generally quadrilateral,” “generally rectangular,” and “generally parallel” would inform,
Northern District of California
 United States District Court




                                  13   with reasonable certainty, those skilled in the art about the scope of the term.

                                  14          Defendants state they “offer ample evidence and the ’770 Patent provides no relevant

                                  15   context.” Dkt. No. 75 at 14 (citing Dkt. No. 72-3, Exhibit B ¶¶ 35-40 (Silzars Dec.)) (Defs’

                                  16   Responsive Brief). However, the defendants’ evidence does not meet the clear and convincing

                                  17   threshold to overcome the statutory presumption of validity and the requirement that a patentee need

                                  18   not define their invention with mathematical certainty.         Ultimately, the specification use of

                                  19   “generally quadrilateral,” “generally rectangular,” and “generally parallel” and the macroscopic

                                  20   view would inform, with reasonable certainty, those skilled in the art about the scope of the term.

                                  21   Thus, the term “generally straight line” will maintain its plain and ordinary meaning.

                                  22

                                  23

                                  24
                                              4
                                  25             Defendants attempt to distinguish Anchor Wall arguing it does not address indefiniteness.
                                       Dkt. No. 75 at 13 (Defendants’ Responsive Brief). However, courts addressing indefiniteness cite
                                  26   Anchor Wall for claim constructions disputing the term “generally.” See generally Advanced
                                       Aerospace Techs., Inc. v. United States, 124 Fed. Cl. 282, 306 (2015) (finding the terms “generally
                                  27   vertical” and “generally perpendicular” not indefinite); Edgewell Pers. Care Brands, LLC v. Albaad
                                       Massuot Yitzhak, Ltd., No. CV 15-1188-RGA, 2017 WL 1900736, at *2 (D. Del. May 9, 2017)
                                  28   (Finding the term “generally tailor” not indefinite).

                                                                                          11
                                          Case 3:19-cv-05644-SI Document 97 Filed 07/13/20 Page 12 of 14




                                   1                        ISSUE TWO: DEFENDANTS’ MOTION TO STRIKE

                                   2                                             BACKGROUND

                                   3           On April 17, 2020, pursuant to the agreed upon schedule, the parties exchanged their expert

                                   4   witnesses’ declarations. Dkt. Nos. 82-3, Exhibit 1 (Neodron’s Email Service), 82-4, Exhibit 2

                                   5   (Defendants’ Email Service). On May 15, 2020, Neodron timely served its first supplemental

                                   6   declaration on defendants. Dkt. No. 82-5, Exhibit 3 (Neodron’s First Supplemental Declaration

                                   7   Email Service). Later, Neodron filed its responsive claim construction brief as well as the second

                                   8   supplemental declaration. Dkt. No. 76 (Pltf’s Responsive Brief); Dkt. No. 77-2, Exhibit 21 (Second

                                   9   Supplemental Declaration) (Filed: June 5, 2020). Defendants state Neodron “did not provide notice

                                  10   . . . that it would submit the Second Supplemental Flasck Declaration, nor did it seek leave of this

                                  11   Court to file it.” Dkt. No. 82 at 7 (Motion to Strike).

                                  12           On June 16, 2020, defendants moved the Court to strike plaintiff the second supplemental
Northern District of California
 United States District Court




                                  13   Flasck declaration and portions of Neodron’s responsive brief citing thereto. Dkt. No. 82 (Motion

                                  14   to Strike) (Dkt. No. 76 (Pltf’s Responsive Brief); Dkt. No. 77-2, Exhibit 21 (Richard A. Flasck

                                  15   Supplemental Dec.)). Specifically, defendants state the second supplemental declaration was

                                  16   “untimely and highly prejudicial.” Dkt. No. 82 at 5 (Motion to Strike).

                                  17           Neodron argues the second supplemental Flasck declaration is proper because, by arguing

                                  18   the “generally straight line” term is indefinite, defendants have converted a claim construction issue

                                  19   into a summary judgment motion: “the declaration [defendants] seek to strike is exclusively

                                  20   responsive to [defendants’] motion for summary judgment.”            Id. at 2.   Plaintiff argues the

                                  21   supplemental declaration is proper because “it does not concern all the garden-variety claim

                                  22   construction disputes before this Court” rather “it solely concerned [d]efendants’ summary

                                  23   judgment arguments for invalidity based on indefiniteness [for the ‘generally straight line’ term].”

                                  24   Id. Neodron argues the inclusion of the second supplemental declaration is harmless and permitted

                                  25   under FRCP 37. Id. at 4 (Disclosures allowed if they are “substantially justified or harmless”).

                                  26   Additionally, Neodron argues striking lines from their brief is improper because “[the brief lines]

                                  27   do not solely rely on Flasck’s Second declaration and, in some cases, plainly do not rely on that

                                  28   declaration at all.” Id. at 7-8.
                                                                                         12
                                          Case 3:19-cv-05644-SI Document 97 Filed 07/13/20 Page 13 of 14




                                   1                                           LEGAL STANDARD

                                   2           The Northern District of California's “Local Rules exist to further the goal of full, timely

                                   3   discovery and provide all parties with adequate notice and information with which to litigate their

                                   4   cases, not to create supposed loopholes through which parties may practice litigation by ambush.”

                                   5   IXYS Corp. v. Advanced Power Tech., Inc., No. C 02-03942 MHP, 2004 WL 1368860, at *3 (N.D.

                                   6   Cal. June 16, 2004). “The rules are designed to require parties to crystallize their theories of the

                                   7   case early in the litigation and to adhere to those theories once they have been disclosed.” O2 Micro

                                   8   Int'l, Ltd. v. Monolithic Power Sys., 467 F.3d 1355, 1366 & n.12 (Fed. Cir. 2006) (“The rules . . .

                                   9   seek to balance the right to develop new information in discovery with the need for certainty as to

                                  10   the legal theories.”).

                                  11

                                  12                                               DISCUSSION
Northern District of California
 United States District Court




                                  13           The Court GRANTS defendants’ motion to strike plaintiff’s second supplemental

                                  14   declaration. The second supplemental declaration was untimely based on the amended case

                                  15   schedule and local patent rules. Local patent 3-3(a) indicates “Invalidity Contentions” contain any

                                  16   grounds for indefiniteness under 35 U.S.C. § 112(2). Parties must exchange proposed terms for

                                  17   construction no later than “14 days after service of the ‘Invalidity Contentions’ pursuant to Patent

                                  18   L.R. 3-3.” Patent L.R. 4-1(a). “The parties shall simultaneously exchange proposed constructions

                                  19   of each term identified by either party for claim construction” no “later than 21 days after the

                                  20   exchange of the lists pursuant to Patent L.R. 4-1.” Patent L.R. 4-2 (emphasis added). “At the same

                                  21   time the parties exchange their respective ‘Preliminary Claim Constructions,’ each party shall also

                                  22   . . . designate any supporting extrinsic evidence including, without limitation, . . . testimony of

                                  23   percipient and expert witnesses.” Patent L.R. 4-2(b) (emphasis added). Ultimately, Neodron failed

                                  24   to abide by the local patent rules because Neodron did not timely disclose the supplemental

                                  25   testimony. Therefore, the Court STRIKES the Supplemental Flasck Declaration and any reference

                                  26   thereto or reliance thereon in plaintiff’s responsive brief.

                                  27

                                  28
                                                                                          13
                                          Case 3:19-cv-05644-SI Document 97 Filed 07/13/20 Page 14 of 14




                                   1                                            CONCLUSION

                                   2           For the foregoing reasons and for good cause shown, the Court hereby adopts the

                                   3   constructions set forth in this order.

                                   4           The Court GRANTS defendants’ motion to strike plaintiff’s second supplemental

                                   5   declaration.

                                   6           The Court GRANTS plaintiff’s motion to strike their own claim construction reply brief. 5

                                   7

                                   8           IT IS SO ORDERED.

                                   9   Dated: July 13, 2020

                                  10                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  11                                                   United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25           5
                                                 On June 12, 2020, plaintiff filed a claim construction reply brief. Dkt. No. 79. Defendants
                                  26   did not file a claim construction reply brief. Dkt. No. 81 at 2 (motion to strike). Subsequently,
                                       plaintiff “discovered that Defendants had interpreted the Court’s Scheduling Order as prohibiting
                                  27   the filing of reply claim construction briefs.” Dkt. No. 81 at 2. On June 13, 2020, plaintiff
                                       voluntarily withdrew their claim construction reply brief and moved the Court to strike the reply
                                  28   brief. Dkt. No. 81 at 2. The Court GRANTS the plaintiff’s motion to strike their own claim
                                       construction reply brief.
                                                                                          14
